DETAILED ACTION
Amendment received on August 19, 2021 has been acknowledged. Claims 6, 13, and 22 have been cancelled and amendments to 1, 2, 7, 8, 9, 14- 16, 20, 21, 24, and 25 have been entered. Therefore, claims 1-5, 8-12, 14-21, and 23-25 are pending. 
Election/Restrictions
Amendments to claims 1-5, 7, 8-12, 14 and 21, 23-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I: Claims 1-5, 7 and 8-12, 14 are directed toward a system and method for receiving an order, generating a distribution policy based on data regarding multiple suppliers and executing a smart contract to order goods from a supplier based on the distribution policy.
Group II: Claims 21, 23-25 are directed toward a system and method for generating a distribution policy based on an average inventory volume and an incoming inventory for a particular item and executing a smart contract to order the item from each supplier based on a distribution policy.
Group III: Claims 15-20 are directed toward a non-transitory computer readable medium for generating a distribution policy based on inventory data and outstanding order data and executing a smart contract to order goods from the supplier.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because group I generates a distribution policy based on attributes of each respective supplier regarding a particular item.  The subcombination has separate utility such as generating a distribution policy based on the average volume inventory and incoming inventory for a particular item among a plurality of suppliers.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because group I generates a distribution policy based on attributes of each respective supplier regarding a particular item without accessing inventory data.  The subcombination has separate utility such as generating a distribution policy based on the received inventory data and outstanding inventory data.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because group II generates a distribution policy based on the average volume inventory and incoming inventory for a particular item among a plurality of suppliers without accessing inventory data.  The subcombination has separate utility such as generating a distribution policy based on the received inventory data and outstanding inventory data.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-5, 8-12, 14, and 21, and 23-25 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


















Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive.
Applicant argues:  “…that the inquiry into the abstraction of Applicant's claims should end at this first prong as Applicant's claims do not fall into any of the enumerated groupings and therefore cannot be abstract.”
Examiner respectfully disagrees.  Amended claims still recite placing an order with a supplier based on a) supplier attributes, b)average inventory volume of an item and incoming inventory or b) inventory data and outstanding orders for an item, all of which are identified as a commercial or legal interaction which includes a sales activity, sales behaviors or business relations.  Although the claims recite additional elements of a processor, a blockchain network and a smart contract, these elements are generic computer component carrying out generic computer functions.  The processor is sending and receiving data, the blockchain network is a decentralized network storing data across multiple nodes, and a smart contract is storing data that can be verified amongst users.  The combination of elements fail to integrate the abstract idea into a practical application.
Applicant argues:  “…sensitive inventory data is hidden from untrusting nodes on a blockchain network. However, the order can still be processed in an efficient and on-time manner based on a collaboration of the supplier nodes using non-sensitive data. Thus, privacy of the sensitive data is preserved and the outcome is still effective. Preserving privacy of sensitive data is a practical application.”
	Examiner respectfully disagrees.  The claims as amended are directed toward developing unique distribution policy by allowing a retailer node to view a) supplier attributes, b) average inventory volume and incoming inventory of an item, c) receiving inventory data and outstanding orders.  Whether the privacy of sensitive data is at risk has is not stated in the claimed invention.  In fact the amended claims now diverge from the original claims as each distribution policy will be create an entirely new and separate distribution policy for each supplier.
	Applicant argues:  “While applicant submits that the claimed invention is not directed to an abstract idea as discussed above, should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.”
	Examiner respectfully disagrees.  Under step 2(b) the examiner is directed to analyze the inventive concept, i.e. does the claims an element or combination of elements that are unconventional.  As stated above, the claims are directed to generating unique distribution policies for suppliers within a blockchain network, when a supplier meets the distribution policy an order is placed using a smart contract.  In other words the invention is using a blockchain network of suppliers to place orders via smart contracts, which is basically using a computer to execute a sales activity which is an abstract idea.
	Applicant argues:  “…Achkir fails to render obvious the features of Claim 1, because Achkir fails to describe or suggest, "acquire data from a plurality of supplier nodes over a blockchain network, where the data comprises one or more of reliability attributes, size attributes, efficiency attributes, and lead-time attributes, of each respective supplier from among the plurality of suppliers without having a current inventory level of the item for any the plurality of suppliers; generate an order distribution policy specifying how much of the item of the order is to be provided from each respective supplier from among the plurality of suppliers based on the acquired data without the current inventory level of the item of any of the plurality of supplier nodes.”
	Examiner contends the newly amended claim 1 recites subject matter that is divergent from the originally presented claims and is currently restricted.  Therefore, applicant’s arguments are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the outstanding orders data" in line 13.  There is insufficient antecedent basis for this limitation in the claim.












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a processor of a retailer node; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: acquire an inventory data from a supplier node over a blockchain network; receive outstanding orders data of the supplier node; generate an order distribution policy based on the inventory data and the outstanding orders data; and execute a smart contract to order goods from the supplier node based on the order distribution policy. 
The limitation of acquire an inventory data from a supplier node over a blockchain network; receive outstanding orders data of the supplier node; generate an order distribution policy based on the inventory data and the outstanding orders data; and execute a smart contract to order goods from the supplier node based on the order distribution policy, as drafted is a process that under its broadest reasonable interpretation, is a mental process and sales activities conducted by generic computer components.  That is, nothing in the claim element precludes the step from practically being performed by a generic computer component.
For example, but for the “processor” language, “memory” in the context of this claim encompasses receiving supplier data, generating a policy and executing a contract to order from a supplier, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed by the human mind including an observation or evaluation and sales activity using generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed by the human mind including an observation or evaluation and sales activity using generic computer components, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional elements of – a blockchain network.  The blockchain network is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of storing data of supplier on a node) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the acquiring, receiving, generating and executing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
A similar analysis is applied to claim 8, 15 and 21 which recites essentially the same abstract idea as in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir U.S. Patent Application Publication 2019/0362287 in view of Wei U.S. Patent #10,657,492.
As per Claim 15, Achkir discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
acquiring an inventory data from a supplier node over a blockchain network (pg.5, ¶ [0055] discusses the customer can be granted access to the product's associated suppliers and build information on the blockchain. For example, the build information can describe when the build is going to happen, what's in current inventory); and 

executing a smart contract to order goods from the supplier node based on the order distribution policy (pg.5, ¶ [0056] discusses Each of the nodes automatically execute a rule or policy in accordance with a smart contract if one applies, and can moreover dynamically determine which suppliers are most cost effective for building the product)
Achkir pg.4, ¶ [0046] discloses the predictive tool is able to understand the relationship between the inventory of the site and the request to build a product coming from a different node.  The cited portion of Achkir teaches where the customer can be granted access to the product's associated suppliers and build information on the blockchain. For example, the build information can describe when the build is going to happen, what's in current inventory (the quantity, location, and planned shipments for components of the product), and/or when a completed product is expected to be shipped and/or received by the customer. As the customer views the product(s) to order, for example, the system can look into the build material to know what's available or what's not currently available in inventory.  With this information, the blockchain can tell a customer that they would receive this product in a certain amount of time within a certain confidence, e.g., since the product is in inventory there is a 90% chance of delivery within 25 days.
However, Achkir fails to explicitly state generate an order distribution policy based on the inventory data and the outstanding orders data.
Wei teaches generate an order distribution policy based on the inventory data and the outstanding orders data (Col.17, lines 9-17 discusses the Target inventory planner (TIP) 323 may also receive, from Fulfillment Center (FC) databases 312, current product inventory levels and currently ordered quantities of each product. The current product inventory level may refer to an instantaneous count of a particular product at the time of data retrieval, and the currently ordered quantity may refer to a total quantity of a particular product that has been ordered through one or more POs generated in the past and is waiting for delivery to corresponding FCs…Col.17, lines 41-42 discusses TIP 323 may determine preliminary order quantities for each product based on a range of parameters).
Therefore it would have been obvious to one of ordinary skill in the art of inventory planning before the effective filing date of the claimed invention to modify the system of Achkir to include the ability to develop a targeted inventory plan based on current and incoming inventory information received from fulfillment centers as taught by Wei to provide a system and method for intelligent generation of purchase orders.  Abstract
As per Claim 16, Achkir discloses the characteristics of the supplier (pg.3, ¶ [0032] discusses a manufacturing plan 308 can be developed based on supply plan 306, as well as information from demand forecast 304 that projects which suppliers will be the fastest and/or lowest cost suppliers available. For example, while supply plan 306 may list 10 suppliers who are available to provide a certain component of the product, demand forecast 304 may determine that all but one of the suppliers are experiencing a shortage of a material used to make the certain component).
However, Achkir fails to disclose wherein the instructions further causes the processor to generate the order distribution policy based on outstanding orders of the plurality of suppliers.
Wei teaches wherein the instructions further cause the processor to generate the order distribution policy based on characteristics of the supplier (Col.19, lines 47-52 discusses TIP 323 may determine, at step 512, whether a supplier for the particular product has more than a certain total number (i.e., threshold) of outstanding POs of all products from the supplier that have not been delivered yet--25 POs for example. If positive for either of the two considerations, TIP 323 may apply fulfillment ratio for the particular product).
The cited portion of Wei teaches the characteristics of a supplier for a particular product compared to a supplier with outstanding POs of all products from the supplier that have not been delivered and the targeted inventory planner providing a fulfillment ratio to calculate an optimal inventory.  Examiner notes, although figure 5 depicts the process being conducted for a particular supplier it is clear that the routine is conducted for multiple suppliers providing a similar product in which the retailer seeks to order. 
Therefore it would have been obvious to one of ordinary skill in the art of inventory planning before the effective filing date of the claimed invention to modify the system of Achkir to include the ability to calculate a distribution policy using the characteristics of the suppliers to develop a targeted inventory plan as taught by Wei to provide a system and method for intelligent generation of purchase orders.  Abstract
As per Claim 17, Achkir discloses the claimed invention.  However, Achkir fails to disclose wherein the order distribution policy is based on a proportional ordering.
Wei teaches wherein the order distribution policy is based on a proportional ordering (Col.17, lines 35-37 discusses the distribution may also be based on a fixed number or proportion of products per category with the last category being assigned to all remaining products).
The cited portion of Wei teaches how the distribution is calculated on a proportion of products when developing a targeted inventory plan. 
Therefore it would have been obvious to one of ordinary skill in the art of inventory planning before the effective filing date of the claimed invention to modify the system of Achkir to include the ability to calculate a distribution policy for a proportion of the inventory to develop a targeted inventory plan as taught by Wei to provide a system and method for intelligent generation of purchase orders.  Abstract
As per Claim 18, Achkir discloses the claimed invention.  However, Achkir fails to disclose wherein the order distribution policy is based on a scaled proportional ordering.
Wei teaches wherein the order distribution policy is based on a scaled proportional ordering (Col.17, lines 43-47 discusses a preliminary order quantity for a particular product may be a function of at least one of its demand forecast quantity, a coverage period, a safety stock period, current inventory level, currently ordered quantity, a critical ratio, and a case quantity).
Wei further teaches where the coverage period may be a predetermined length of time equal to or greater than an expected length of time a corresponding supplier may take to deliver the products from the date of PO generation.  See Col.18, lines 31-34.
 Therefore it would have been obvious to one of ordinary skill in the art of inventory planning before the effective filing date of the claimed invention to modify the system of Achkir to include the ability to calculate a distribution policy utilizing the supplier’s ability to deliver a purchase order to develop a targeted inventory plan as taught by Wei to provide a system and method for intelligent generation of purchase orders.  Abstract
As per Claim 19, Achkir discloses the claimed invention.  However, Achkir fails to explicitly disclose wherein the order distribution policy is based on a predictive proportional ordering.
However, Achkir fails to disclose wherein the ordering policy is based on a predictive proportional ordering.
Wei teaches wherein the order distribution policy is based on a predictive proportional ordering (Col.18, lines 35-38 discusses TIP 323 may also adjust the coverage period based on other factors such as the day of the week, anticipated delay, or the like. Furthermore, the safety stock period may be another predetermined length of time designed to increase the preliminary order quantity as a safety measure. The safety stock period may reduce the risk of running out of stock in case of unexpected events such as a sudden increase in demand or an unanticipated shipping delay).
Wei teaches calculating a targeted inventory plan based on unexpected events, delays or sudden demand increase.
Therefore it would have been obvious to one of ordinary skill in the art of inventory planning before the effective filing date of the claimed invention to modify the system of Achkir to include the ability to calculate a distribution policy by forecasting delays or unexpected events to develop a targeted inventory plan as taught by Wei to provide a system and method for intelligent generation of purchase orders.  Abstract
As per Claim 20, Achkir discloses the claimed invention, in which a blockchain is used to allow a retail customer to view inventory progress through a supply chain.  However, Achkir fails to disclose wherein the instructions further causes the processor to generate the order distribution policy as a function based on a vector specifying orders of the goods for each supplier node from among the plurality of supplier nodes.
Wei teaches a supply chain management system having a purchase order generator 326 configured to generate POS to one or more suppliers based on the recommended order quantities or results of the distribution by IPS 324…. would have determined a recommended order quantity for each product that requires additional inventory, where each product has one or more suppliers that procure or manufacture the particular product and ship it to one or more FCs. A particular supplier may supply one or more products, and a particular product may be supplied by one or more suppliers. When generating POs, PO generator 326 may issue a paper PO to be mailed or faxed to the supplier or an electronic PO to be transmitted to the same.

    PNG
    media_image1.png
    140
    386
    media_image1.png
    Greyscale
The targeted inventory planner of the supply chain management system determines a preliminary order quantity using the formula:


Since determining a target inventory is a key factor in the success of any business, whether it be brick and mortar or online, the most common vehicle for business to reduce cost is to optimize inventory ordering from suppliers.  As discussed by Wei, the targeted inventory planner calculates a preliminary order quantity for each product for a given supplier.  This practice is well known in the business community and would follow in the retail supply chain world as well where inventory supply is key to success.
Therefor it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the invention to calculate a vector for each supplier for each product in a purchase order and incorporate it into the system of Achkir since there are multiple suppliers providing inventory for multiple and same products and one of ordinary skill in the art could have pursued the known potential solution with a reasonable expectation of success.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687